Exhibit 10.37

CHIQUITA BRANDS INTERNATIONAL, INC.

EXECUTIVE OFFICER SEVERANCE PAY PLAN

Effective—March 27, 2006

(As amended through January 12, 2007)



--------------------------------------------------------------------------------

CHIQUITA BRANDS INTERNATIONAL, INC.

EXECUTIVE OFFICER SEVERANCE PAY PLAN

Chiquita Brands International, Inc. and certain of its subsidiaries
(individually and collectively, the “Company”) have adopted this Plan to provide
Severance Benefits as delineated herein to any executive officer of the Company
whose employment is terminated by the Company for reasons other than “Cause”, or
by the executive officer for “Good Reason”. The Plan is administered by the
Company’s Benefits Committee, which is the Plan Administrator. The Plan’s “Plan
Year” is the 12-month period ending December 31.

 

1. Eligibility

 

  (a) In General

You are eligible for this Plan if you are an executive officer (as defined in
Rule 3b-7 under the Securities Exchange Act of 1934) of the Company reporting
directly to the Chief Executive Officer, you are employed in the United States
on a payroll maintained in the United States, you have been employed for one
year or more and you are not excluded by subsection (b).

 

  (b) Exclusions

You are not eligible for this Plan if you are on a leave of absence, except as
otherwise required by applicable law.

 

2. Participation

If you are eligible for the Plan, you will become entitled to Plan benefits if
you meet all of the following requirements, except as provided in Section 3.

 

  (a) Termination Requirement

Your employment must be terminated by the Company for reasons other than “Cause”
or by you for “Good Reason.”

“Cause” means any one or more of the following:

(i) the willful and continued failure by you to substantially perform your
duties that is not cured within 30 days after specific notice by the Chief
Executive Officer of the Company,

(ii) the willful engaging by you in conduct demonstrably and materially
injurious to the Company or its subsidiaries or

(iii) your refusal to cooperate with any legal proceeding or investigation if so
requested to do so by the Company.

 

1



--------------------------------------------------------------------------------

To be “willful,” your conduct must be not in good faith and without reasonable
belief that you acted in the best interest of the Company.

“Good Reason” means

 

  •  

a substantial adverse alteration in the nature or status of your
responsibilities; or

 

  •  

a reduction in your annual salary or target annual bonus opportunity, or a
failure to provide you with participation in any stock option or other
equity-based compensation plan in which other employees of the Company (and any
parent, surviving or acquiring company) participate; unless such reduction or
failure does not unreasonably discriminate against you, as compared to such
other employees who have similar levels of responsibility and compensation.

The Chief Executive Officer of the Company will determine whether your
employment was terminated by the Company for reasons other than “Cause” or by
you for “Good Reason.” Notwithstanding the foregoing, any resignation by you
shall not be considered to have been for “Good Reason” unless it occurs within
six months after your becoming aware of the act or acts constituting “Good
Reason.”

 

  (b) Release Requirements

(i) You must sign Separation Agreement and Release prescribed by the Plan
Administrator, which will contain a customary release and your agreement (as
appropriate under applicable law) (A) to refrain from disclosure of confidential
information or disparaging the Company and to assist the Company in any
litigation matters and (B) for one year after termination of your employment,
not to directly or indirectly (x) solicit customers, suppliers or employees of
the Company or any of its subsidiaries or (y) compete with the Company or work
for specified competitors and (ii) the Separation Agreement and Release must
become irrevocable.

 

2



--------------------------------------------------------------------------------

3. Ineligibility for Benefits

 

  (a) Resignation or Discharge

You will not be eligible for benefits under this Plan if the Plan Administrator
determines, in its sole discretion, that your employment was terminated by
retirement, resignation without “Good Reason”, death, disability, or any other
reason except by the Company for reasons other than “Cause” or by you for “Good
Reason”.

 

  (b) Changed Decisions

If your employment is terminated by the Company, it has the right to cancel or
reschedule your separation before you terminate employment. You will not be
eligible for Severance Benefits under this Plan if your separation is canceled.

 

  (c) Substitute Employment

You will not be entitled to Severance Benefits under this Plan, if the Plan
Administrator determines, in its sole discretion, that you have been offered
substantially equivalent substitute employment, whether you accept the position
or not, and that the substitute employment would not constitute or result in
there being “Good Reason”. Substitute Employment is:

(1) an offer of substantially equivalent employment by any entity that assumes
operations or functions formerly carried out by the Company (such as the buyer
of a facility or any entity to which a Company operation or function has been
outsourced);

(2) an offer of substantially equivalent employment by any affiliate of the
Company;

(3) an offer of substantially equivalent employment by any entity making the job
offer at the request of the Company (such as a joint venture of which the
Company or an affiliate is a member); or

(4) an offer of substantially equivalent employment by the Company.

 

  (d) Transition Assistance

You will not be entitled to benefits under this Plan unless you satisfy all
transition assistance requests of the Company to the Company’s satisfaction,
such as aiding in the location of files, preparing accounting records, returning
all Company property in your possession, or repaying any amounts you owe the
Company and stay until officially released by the Company.

 

3



--------------------------------------------------------------------------------

4. Cash Benefit

If you are entitled to Plan benefits, you will receive aggregate cash severance
payments (your “Cash Benefit”) equal to the sum of your then current annual base
salary and annual bonus target. You will also receive a pro-rata cash bonus
(your “Pro Rata Bonus”) for year of termination based on your annual bonus
target. Such payments will be made as set forth in Section 5.

 

5. Payment

 

  (a) Cash Benefit

(i) Except as otherwise provided in clause (ii) below, your Cash Benefit under
this Plan will be paid over the first twelve months following the date your
Separation Agreement and Release has become irrevocable (the “Effective Date”)
in equal bi-weekly installments, beginning with the first payroll date after the
Effective Date, in accordance with the Company’s customary payroll practices.

(ii) if Section 409A(a)(2) of the Internal Revenue Code applies to the Plan and
you are a “key employee” as defined by Internal Revenue Code Section 416(i),
your Cash Benefit under this Plan will be paid as follows: (A) any portion of
your Cash Benefit that would otherwise be payable during the first six months
following your termination of employment will instead be paid in a lump sum on
the first business day after six months have elapsed following your termination
of employment (the “Six-Month Anniversary”) and (B) the remainder of your Cash
Benefit will be paid in equal bi-weekly installments, beginning with the first
payroll date after the Six-Month Anniversary.

 

  (b) Pro Rata Bonus Payment

Your Pro Rata Bonus will be paid on later of (i) the date when annual bonuses
for other executives are normally paid or (ii) ) if Section 409A(a)(2) of the
Internal Revenue Code applies to the Plan and you are a “key employee” as
defined by Internal Revenue Code Section 416(i), the first business day after
the Six-Month Anniversary.

 

6. Additional Benefits

You also may continue your health benefits under the normal COBRA rules, but the
Company will pay the full premium for COBRA coverage for twelve (12) months.
Thereafter, you will be charged the full COBRA premium.

You will receive accelerated vesting of restricted shares awarded under the
Company’s Long-Term Incentive Program (LTIP). You will also receive one
additional year of vesting for purposes of Company employee stock options and
non-LTIP restricted stock. If and as permissible under Internal Revenue Code
Section 409A regulations, and not withstanding any other agreement related
thereto, your vested stock options or other equity awards, as applicable, shall
remain exercisable for one year following termination or for such longer period
as may be

 

4



--------------------------------------------------------------------------------

applicable pursuant to the provisions of the Chiquita Stock and Incentive Plan
or the terms of the respective award agreements for your options or other equity
awards.

You will receive outplacement services, the level and duration of which is
determined by job category, provided that you begin using those services within
30 days of your separation date.

 

7. Integration With Other Payments

Benefits under this Plan are not intended to duplicate such benefits as workers’
compensation wage replacement benefits, disability benefits,
pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans, severance programs, employment contracts, or applicable laws, such as the
WARN Act. Should such other benefits be payable, your benefits under this Plan
will be reduced accordingly or, alternatively, benefits previously paid under
this Plan will be treated as having been paid to satisfy such other benefit
obligations. U.S. citizens or green card holders working outside the United
States and subject to locally mandated separation or severance payments by the
host country will receive the greater of the benefits according to such laws in
their host country or this Plan. If you have an Employment Contract, you will
not receive any benefits under this Plan unless you waive all benefits of any
kind or nature owed to you under the Employment Contract. In any case, the Plan
Administrator, in its sole discretion, will determine how to apply this
provision and may override other provisions in this Plan in doing so.

 

8. Reemployment

If you are reemployed by the Company or have been offered Substitute Employment
while benefits are still payable under the Plan, all such benefits will cease,
except as otherwise specified by the Plan Administrator, in its sole discretion.

 

9. Taxes

Taxes will be withheld from benefits under the Plan to the extent required by
law.

 

10. Relation to Other Plans

Any prior severance or similar plan of the Company that might apply to you is
hereby revoked as to you while you are eligible for Plan benefits. Benefits
under this Plan will not be counted as “compensation” for purposes of
determining benefits under any other benefit plan, pension plan, non-qualified
plan or similar arrangement. All such plans or similar arrangements, to the
extent inconsistent with this Plan, are hereby so amended. No benefits that
would constitute “excess parachute payments” within the meaning of Internal
Revenue Code Section 280G, or cause any other amounts to be excess parachute
payments, will be paid by this Plan.

 

11. Amendment or Termination

The Company, acting through the Compensation & Organization Development
Committee or its chief executive officer, has the right, in its nonfiduciary
settlor capacity, to

 

5



--------------------------------------------------------------------------------

amend the Plan or to terminate it at any time, prospectively or retroactively,
for any reason, without notice and even if currently payable benefits are
reduced or eliminated. The Plan Administrator also has the right to amend the
Plan, as elsewhere provided in the Plan. No person has any vested right to
benefits under this Plan. The Company may amend the Plan to provide greater or
lesser benefits to particular employees by sending affected employees a letter
setting forth the applicable benefit modification.

 

12. Claims Procedures

 

  (a) Claims Normally Not Required

Normally, you do not need to present a formal claim to receive benefits payable
under this Plan.

 

  (b) Disputes

If any person (Claimant) believes that benefits are being denied improperly,
that the Plan is not being operated properly, that fiduciaries of the Plan have
breached their duties, or that the Claimant’s legal rights are being violated
with respect to the Plan, the Claimant must file a formal claim with the Plan
Administrator. This requirement applies to all claims that any Claimant has with
respect to the Plan, including claims against fiduciaries and former
fiduciaries, except to the extent the Plan Administrator determines, in its sole
discretion, that it does not have the power to grant all relief reasonably being
sought by the Claimant.

 

  (c) Time for Filing Claims

A formal claim must be filed within 90 days after the date the Claimant first
knew or should have known of the facts on which the claim is based, unless the
Plan Administrator in writing consents otherwise. The Plan Administrator shall
provide a Claimant, on request, with a copy of the claims procedures established
under subsection (d).

 

  (d) Procedures

The Plan Administrator has adopted the procedures for considering claims which
are contained in the Appendix and which it may amend from time to time as it
sees fit. These procedures provide that final and binding arbitration shall be
the ultimate means of contesting a denied claim (even if the Plan Administrator
or its delegates have failed to follow the prescribed procedures with respect to
the claim). The right to receive benefits under this Plan is contingent on a
Claimant using the prescribed claims and arbitration procedures to resolve any
claim.

 

13. Plan Administration

 

  (a) Discretion

The Plan Administrator is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the discretion to interpret
and apply the Plan and to

 

6



--------------------------------------------------------------------------------

determine all questions relating to eligibility for benefits. The Plan shall be
interpreted in accordance with its terms and their intended meanings. However,
the Plan Administrator and all Plan fiduciaries shall have the discretion to
interpret or construe ambiguous, unclear, or implied (but omitted) terms in any
fashion they deem to be appropriate in their sole discretion, and to make any
findings of fact needed in the administration of the Plan. The validity of any
such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious.

 

  (b) Finality of Determinations

All actions taken and all determinations made in good faith by the Plan
Administrator or by Plan fiduciaries will be final and binding on all persons
claiming any interest in or under the Plan. To the extent the Plan Administrator
or any Plan fiduciary has been granted discretionary authority under the Plan,
the Plan Administrator’s or Plan fiduciary’s prior exercise of such authority
shall not obligate it to exercise its authority in a like fashion thereafter.

 

  (c) Drafting Errors

If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Plan Administrator in its sole
discretion, the provision shall be considered ambiguous and shall be interpreted
by the Plan Administrator and all Plan fiduciaries in a fashion consistent with
its intent, as determined in the sole discretion of the Plan Administrator. The
Plan Administrator shall amend the Plan retroactively to cure any such
ambiguity.

 

  (d) Scope

This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

 

14. Costs and Indemnification

All costs of administering the Plan and providing Plan benefits will be paid by
the Company, with one exception: Any expenses (other than arbitrator fees)
incurred in resolving disputes with multiple Claimants concerning their
entitlement to the same benefit may be charged against the benefit, which will
be reduced accordingly. To the extent permitted by applicable law and in
addition to any other indemnities or insurance provided by the Company, the
Company shall indemnify and hold harmless its (and its affiliates’) current and
former officers, directors, and employees against all expenses, liabilities, and
claims (including legal fees incurred to defend against such liabilities and
claims) arising out of their discharge in good faith of their administrative and
fiduciary responsibilities with respect to the Plan. Expenses and liabilities
arising out of willful misconduct will not be covered under this indemnity.

 

7



--------------------------------------------------------------------------------

15. Limitation on Employee Rights

This Plan shall not give any employee the right to be retained in the service of
the Company or interfere with or restrict the right of the Company to discharge
or retire the employee.

 

16. Governing Law

This Plan is a welfare plan subject to the Employee Retirement Income Security
Act of 1974 and it shall be interpreted, administered, and enforced in
accordance with that law. This Plan is intended to comply with Section 409A of
the Code and shall be considered and interpreted in accordance with such intent.
To the extent that the Severance Benefits are subject to Section 409A of the
Code, they shall be provided in a manner that will comply with Section 409A of
the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto (the “Guidance”). Any provision of this Plan that
would cause the payment of the Severance Benefits to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Code Section 409A, which amendment may be retroactive to the extent
permitted by the Guidance. To the extent that state law is applicable, the
statutes and common law of the State of Ohio (excluding its choice of laws
statutes or common law) shall apply.

 

17. Miscellaneous

Where the context so indicates, the singular will include the plural and vice
versa. Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan. Unless the context clearly
indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.

 

Date Adopted  

 

   

 

      Fernando Aguirre       Chairman, President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

APPENDIX

Detailed Claim and Arbitration Procedures

 

1. Claims Procedure

 

  (a) Initial Claims

All claims shall be presented to the Plan Administrator in writing. Within 90
days after receiving a claim, a claims official appointed by the Plan
Administrator shall consider the claim and issue his or her determination
thereon in writing. The claims official may extend the determination period for
up to an additional 90 days by giving the Claimant written notice. The initial
claim determination period can be extended further with the consent of the
Claimant. Any claims that the Claimant does not pursue in good faith through the
initial claims stage shall be treated as having been irrevocably waived.

 

  (b) Claims Decisions

If the claim is granted, the benefits or relief the Claimant seeks shall be
provided. If the claim is wholly or partially denied, the claims official shall,
within 90 days (or a longer period, as described above), provide the Claimant
with written notice of the denial, setting forth, in a manner calculated to be
understood by the Claimant: (1) the specific reason or reasons for the denial;
(2) specific references to the provisions on which the denial is based; (3) a
description of any additional material or information necessary for the Claimant
to perfect the claim, together with an explanation of why the material or
information is necessary; and (4) an explanation of the procedures for appealing
denied claims. If the Claimant can establish that the claims official has failed
to respond to the claim in a timely manner, the Claimant may treat the claim as
having been denied by the claims official.

 

  (c) Appeals of Denied Claims

Each Claimant shall have the opportunity to appeal the claims official’s denial
of a claim in writing to an appeals official appointed by the Plan Administrator
(which may be a person, committee, or other entity). A Claimant must appeal a
denied claim within 60 days after receipt of written notice of denial of the
claim, or within 60 days after it was due if the Claimant did not receive it by
its due date. The Claimant (or his or her duly authorized representative) may
review pertinent documents in connection with the appeals proceeding and may
present issues and comments in writing. The Claimant only may present evidence
and theories during the appeal that the Claimant presented during the initial
claims stage, except for information the claims official may have requested the
Claimant to provide to perfect the claim. Any claims that the Claimant does not
pursue in good faith through the appeals stage, such as by failing to file a
timely appeal request, shall be treated as having been irrevocably waived.

 

9



--------------------------------------------------------------------------------

  (d) Appeals Decisions

The decision by the appeals official shall be made not later than 60 days after
the written appeal is received by the Plan Administrator, unless special
circumstances require an extension of time, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after the appeal was
filed, unless the Claimant agrees to a further extension of time. The appeal
decision shall be in writing, shall be set forth in a manner calculated to be
understood by the Claimant, and shall include specific reasons for the decision,
as well as specific references to the provisions on which the decision is based,
if applicable. If a Claimant does not receive the appeal decision by the date it
is due, the Claimant may deem his or her appeal to have been denied.

 

  (e) Procedures

The Plan Administrator shall adopt procedures by which initial claims shall be
considered and appeals shall be resolved; different procedures may be
established for different claims. All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim.

 

  (f) Arbitration of Rejected Appeals

If a Claimant has pursued his or her claim through the appeal stage of these
claims procedures, the Claimant may contest the actual or deemed denial of that
claim through arbitration, as described below. In no event shall any denied
claim be subject to resolution by any means (such as in a court of law) other
than arbitration in accordance with the following provisions.

 

2. Arbitration Procedure

 

  (a) Request for Arbitration

A Claimant must submit a request for arbitration to the Plan Administrator
within 60 days after receipt of the written denial of his or her appeal (or
within 60 days after he or she should have received the determination). The
Claimant or the Plan Administrator may bring an action in any court of
appropriate jurisdiction to compel arbitration in accordance with these
procedures.

 

  (b) Applicable Arbitration Rules

The arbitration shall be held under the auspices of the American Arbitration
Association (AAA) in accordance with the AAA’s then-current Employment Dispute
Resolution Rules and the Due Process Protocol for Mediation and Arbitration of
Statutory Disputes Arising Out of the Employment Relationship.

 

10



--------------------------------------------------------------------------------

  (c) Location

The arbitration will take place in Cincinnati, Ohio, or in such other location
as may be acceptable to both the Claimant or the Plan Administrator.

 

Date Adopted  

 

   

 

      Name  

 

      Title  

 

 

11